Citation Nr: 1033957	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-27 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to November 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2007.  During the course of the appeal period, he was granted 
service-connected for PTSD and a total disability based upon 
individual unemployability (TDIU), and these issues are not on 
appeal.  In August 2009, the Veteran and his wife testified at a 
Board hearing held at the RO (i.e., Travel Board hearing).


FINDING OF FACT

Exposure to dioxin-containing herbicides has not been 
established, and the Veteran's lung cancer, diagnosed many years 
after service, was not due to any events or toxin exposure in 
service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service, nor may 
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
September 2006, prior to the adjudication of the claims, the RO 
notified the Veteran of the information necessary to substantiate 
the claim for service connection for lung cancer as a result of 
exposure to multiple contaminants, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
that the evidence must show a relationship between his current 
disability and an injury, disease or event in military service.  
He was advised of various types of lay, medical, and employment 
evidence that could substantiate his service connection claims.  
In addition, the letter provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment records 
have been obtained, as have identified VA and private medical 
records.  In May 2010, the Board obtained a medical nexus opinion 
from the Veterans Health Administration (VHA).  This opinion  
report, which was based on claims file review, as well as 
independent research, contains sufficient information and 
findings for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Lung Cancer

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as diabetes mellitus, will be 
rebuttably presumed if manifest to a compensable degree within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
(nexus) between the current disability and the in-service disease 
or injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of 
symptomatology since service may also establish service 
connection. 

The Veteran essentially contends that his lung cancer was caused 
by exposure to contaminants during service.  In particular, he 
believes that he was exposed to radon, PCBs, and dioxin-
containing herbicides such as Agent Orange, and that any or all 
of these substances led to the development of lung cancer.  He 
testified that to his knowledge, he was never exposed to any type 
of carcinogen that could have caused the adenocarcinoma or his 
particular type of lung cancer.  

The Veteran served in the USAF from February 1964 to November 
1977.  He reported service at the St. Lawrence Island, King 
Salmon, and Elmendorf Air Force Bases (AFB) in Alaska, at 
Andersen AFB in Guam, and U-Tapao Air Base in Sattahip, Thailand.    

In a 1974 record associated with the Veteran's service treatment 
records, the Veteran was noted to have a history of recurrent 
lower respiratory tract symptoms with wheezing and pneumonia.  He 
was also treated for complaints of on and off chest pain and 
upper respiratory infections during service.  There are no 
service treatment records reflecting treatment for complaints 
related to any exposure to contaminants.  Similarly, service 
personnel records do not show exposure to contaminants.  These 
records show that initially, the Veteran was a Morse Intercept 
Operator.  He also volunteered for additional duties of Squadron 
Photographer and Information Services Correspondent, and 
subsequently, he was assigned as an information technician and 
broadcast specialist.  

Private medical records show that during a hospitalization to 
evaluate a urinary tract infection in July 2006, the Veteran was 
found to have a lung nodule.  In August 2006, a biopsy revealed 
large cell lung cancer, probably adenocarcinoma.  There was no 
evidence of metastasis, and he underwent a right upper lobectomy, 
after which he was diagnosed as having had well-differentiated 
adenocarcinoma 2.6 cm T2, N0, M0 lesion.  He did not require 
chemotherapy.  This cancer was noted to be nonsmall-cell lung 
cancer.  The cancer did not metastasize.  

In a September 2006 letter from the Veteran's surgeon, R. 
Schmidt, M.D., the physician wrote that "this lung cancer arises 
in a [Veteran] with risk factors including military exposure to 
PCB's [sic] and dioxin.  He does have a past smoking history."  
This physician found that chemotherapy or radiation therapy was 
unnecessary due to the size and pathology of the lesion.  

The hospital summary, however, as well as Dr. Schmidt's office 
notes and admission history report that the Veteran had a lung 
nodule and was a past smoker as relevant history.  Dr. Schmidt 
reported that the Veteran had smoked 1-1/2 packs per day prior to 
discontinuing 20 years earlier.  

The Veteran's primary care doctor, S. Bowman, M.D., wrote, in a 
November 2006 letter, that the Veteran was recently diagnosed as 
having carcinoma of the lung.  He opined that "beyond a 
reasonable doubt, . . . the carcinoma was caused by the toxic 
exposure [he] experienced in the military."  This physician, 
however, did not indicate what specific toxins contributed to the 
Veteran's lung cancer, nor did he provide a rationale for his 
opinion.  

In an August 2008 letter, Dr. Schmidt wrote that the Veteran's 
lungs were clear and without adenopathy.  Chest x-ray was normal 
and there was no evidence of active thoracic pathology.  The 
physician opined that the Veteran seemed free of lung cancer with 
a recommendation of yearly chest x-rays.  

The Veteran has submitted treatise evidence in the form of online 
articles from the EPA and Alaska's Department of Environmental 
Conservation (ADEC) websites.  An ADEC article regarding 
contaminated sites lists Northeast Cape on St. Lawrence Island as 
having scattered contamination in the soil.  This site was noted 
to be operated from 1957 to 1972.  Clean-up included removal of 
debris, wood, and disposition of 290-tons of contaminated soil 
and 160-tons of PCB-impacted concrete.  

Another ADEC article discusses King Salmon Air Station and the 
Lake Camp used by the USAF.  The article noted that the USAF is 
responsible for cleaning up the area for the hazardous substances 
found there, including, fuel, gasoline, oil, antifreeze, solvents 
for cleaning and servicing equipment, pesticides, and electrical 
transformer containing PCBs.  It also indicated that the soil and 
groundwater were contaminated by petroleum and trichloroethene 
(TCE) from a former tank farm, two former dry wells, and other 
individual sites at the Air Station.  

Another ADEC article also noted that Elmendorf AFB was also a 
contaminated site as there was possible contamination including, 
landfills, drum storage areas, waste disposal areas, fuel spill 
areas, and leaking underground storage tanks.  Unlined landfills 
were found to have various hazardous wastes, including, lead acid 
batteries, waste solvents, shops waste, and paint thinners.  It 
was also noted that the USAF removed PCB contaminated soils in 
1998 from this AFB.  

An EPA article regarding Andersen AFB noted a history of 
hazardous substances, including, solvents such as TCE and pain 
thinners, dry cleaning fluids, laundry products, fuels such as 
JP-4 and gasoline, pesticides, antifreeze, aircraft cleaning 
compounds and PCBs.  The groundwater had the presence of lead, 
chromium, TCE, toluene, and tetrachloroethene.
      
A Public Health Assessment of Andersen AFB prepared for the 
Agency for Toxic Substances and Disease Registry revealed that 
radon levels in Guam were naturally high.  Although radon levels 
were not caused or elevated by military practices, on-site 
military housing had been affected by radon.  Since monitoring 
began in 1987, radon had been detected in certain base housing at 
levels above EPA's recommended action level of 4 picocuries per 
liter (pCi/L) of air.  Some units contained radon levels above 
120 pCi/L.  The study further noted that increased risk of lung 
cancer is the primary health concern associated with radon 
exposure, but several factors, such as length of exposure, 
concentration of radon, and smoking history, influence an 
individual's likelihood of developing the disease.  Judging from 
available information, ATSDR concluded that the full extent of 
past exposure to radon is unknown; therefore, the associated 
hazards remain uncertain.  Most people living in housing at the 
base would have been exposed for only a relatively short period 
of time (the usual stay at Andersen AFB is 2 years) and to levels 
below 20 pCi/L. 

The Assessment also provided a table of the postential sources of 
exposure to various contaminants, including radon, and concluded 
that the was "no apparent public health hazard" for past 
exposure.  Detailed reasons were provided for each potential 
contaminant source, largely concerned with the unlikelihood of 
exposure to significant amounts of the toxins.  See ATSDR, Public 
Health Assessments & Health Consultations, Public Health 
Assessment, Andersen Air Force Base (May 2010).   

In May 2010, the Board obtained a VHA opinion from a hematology 
oncology physician.  The physician stated that there was no 
evidence linking PCB to human cancers, and, therefore, that it 
was not as likely as not that exposure to PCB correlated with 
lung cancer.  Citation to a 2009 article in Critical Review of 
Toxicology was provided.  

The physician stated that radon is a carcinogen that causes lung 
cancer.  Low level radon exposure in homes is accepted as a risk 
factor of lung cancer, but the strength of the relationship 
remained controversial as radon levels in homes were much lower 
and exposure is more difficult to quantify.  The doctor pointed 
out that the vast majority (90 percent) of lung cancer cases in 
the United States are attributed to smoking, and 10 percent have 
been attributed to radon.  Many cases of lung cancers from radon 
exposure occur in smokers.  Radon exposure in homes is a problem 
in the United States, and is not limited to Guam.  Therefore, it 
was not as likely as not that exposure to radon was correlated in 
the Veteran developing non-small cell lung cancer.  

Concerning herbicides, the doctor stated that there was no clear 
role for herbicides and lung cancer; an important component was 
the importance of exposure to dioxin contained in phenoxy 
herbicides.  The Veteran was never stationed in Vietnam.  It was 
not as likely as not that exposure to herbicides was related to 
the Veteran's lung cancer.  In sum, the doctor concluded that it 
was not as likely as not that the Veteran's condition was caused 
by exposure to PCBs, radon, or herbicides while in service.  
Instead, it was more likely than not that the Veteran's cancer 
was related to smoking.  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Medical expertise is necessary in this case to determine whether 
lung cancer was due to exposure to toxins in service.  In this 
regard, the articles submitted by the Veteran do not provide 
evidence that the toxins caused the Veteran's lung cancer.  Radon 
is an accepted cause of lung cancer, but the risk depends on the 
length and extent of exposure, and the Veteran's tour of duty on 
Guam was, according to his own statements, from December 1972 to 
February 1974, less than the two years indicated in the Public 
Health Assessment to suggest a low risk.  On the other hand, the 
Veteran has a considerable smoking history of 1-1/2 packs per day, 
although he stopped in 1977.  This well-known cause of lung 
cancer was the only risk factor noted by Dr. Schmidt in his 
contemporaneous evaluation of the Veteran in August 2006.  In his 
later statement, dated in September 2006, he noted the Veteran's 
history of  military exposure to PCBs and dioxin, but also 
referred to his smoking history.  The evidence does not show that 
the Veteran was exposed to dioxins, and the VHA opinion referred 
to medical studies in concluding that PCBs were not associated 
with lung cancer.  

Concerning whether the Veteran was exposed to contaminants, he 
has submitted articles showing the presence of potential toxins 
at bases to which he was assigned.  In the articles submitted by 
the Veteran, these toxins were discovered due to testing of 
substances such as groundwater and soil, and the Board does not 
find the Veteran's descriptions of flagrant, pervasive and 
obvious signs of toxins, such as oil-slicked coffee, diesel fried 
chicken, and green hot dogs, all of which the Veteran consumed, 
to be credible.  Indeed, in general, toxins become a problem 
because their presence is not readily observable.  Radon, for 
instance, is odorless, tasteless, and invisible.  More probative 
is the scientific evidence of toxins at various sites, but this 
must be considered in conjunction with the lack of confirmation 
of actual significant exposure, as opposed to theoretical 
exposure.  

The Veteran did not serve in Vietnam, and his claimed TDY in 
Thailand did not coincide with the April to September 1964 
verified period of Agent Orange presence in Thailand.  The 
Department of Defense has not acknowledged the use of such 
herbicides at any of the other bases at which the Veteran was 
stationed.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section 
C.  In this regard, August 2008 article concerning Resolution 172 
proposing to amend the Agent Orange Equity Act to include service 
in Guam as presumptively associated with Agent Orange exposure, 
was not enacted into law.  

In sum, the weight of the evidence establishes that the Veteran's 
lung cancer was not due to in-service exposure to toxins, but was 
more likely due to his past smoking history.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor; however, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for lung cancer is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


